RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NOS. A-0135-15T2
                                                   A-0137-15T2

IN THE MATTER OF THE CIVIL
COMMITMENT OF H.S., JR.
_________________________________

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

M.C. and H.S.,

     Defendants.
_________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF H.S., JR., a minor,

     Appellant.
_________________________________

              Argued February 5, 2018 - Decided August 1, 2018

              Before Judges Accurso, O'Connor and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Morris County, Docket No.
              MRCC00029515 and Chancery Division, Family
              Part, Morris County, Docket No. FG-14-0030-
              15.

              Daniel F. O'Brien, Assistant Deputy Public
              Defender, argued the cause for appellant
         H.S., Jr., in A-0135-15 (Joseph E. Krakora,
         Public Defender, attorney; Daniel F.
         O'Brien, on the brief).

         W. Randall Bush, First Assistant Morris
         County Counsel, argued the cause for
         respondent Morris County Adjuster in A-0135-
         15 (John A. Napolitano, Morris County
         Counsel, attorney; W. Randall Bush, on the
         brief).

         Maria Emilia Borges, Assistant Deputy Public
         Defender, argued the cause for appellant
         H.S., Jr., in A-0137-15 (Joseph E. Krakora,
         Public Defender, Law Guardian, attorney;
         Maria Emilia Borges, on the brief).

         Susan J. Saraiva, Deputy Attorney General,
         argued the cause for respondent Division of
         Child Protection and Permanency in A-0137-15
         (Gurbir S. Grewal, Attorney General,
         attorney; Susan J. Saraiva, on the brief).

PER CURIAM

    H.S. is a minor in the custody of the Division of Children

and Families at the time of these events, following his removal

from his parents in January 2015 in the Family Part matter on

appeal under Docket No. A-0137-15.   On April 7, 2015, the

Division, standing in the shoes of H.S.'s parents, applied to

admit him to St. Clare's children's crisis intervention unit for

evaluation pursuant to R. 4:74—7A(d)(1) in the action on appeal

in Docket No. A-0135-15.   Three days later, Municipal Court




                                2                            A-0135-15T2
Judge John A. Paparazzo1 held a hearing and entered an order

placing H.S. on CEPP [Conditional Extension Pending Placement]

status.    For the next four months, Judge Paparazzo and Judge

Berdote Byrne, the Family Part judge presiding over what

ultimately became a guardianship action, supervised the State's

efforts to secure a suitable placement for six-year-old H.S.

     On September 9, 2015, H.S.'s CEPP status ended when he was

discharged to the Rutgers Children's Transitional Residence, "a

residential treatment program for eight seriously

psychiatrically impaired children five to ten year[s] of age."

Children's Transitional Residence, Rutgers Univ. Behavioral

Health Care, http://ubhc.rutgers.edu/services/children_family/

ctr.htm (last visited July 18, 2018).     The Rutgers program, a

psychiatric community home, offered a higher level of care than

that recommended for H.S. but, more important, lacked the focus

on trauma services offered by the five-bed Children's Aid and

Family Services program where H.S. remained first on the wait

list.     That program's singular focus on trauma services was what




1
   N.J.S.A. 30:4-27.15 and N.J.S.A. 30:4-27.2(f) authorize
Municipal Court judges to preside over civil commitment
proceedings. Judge Paparazzo has been designated by the Chief
Justice to handle such matters.


                                  3                         A-0135-15T2
made it the most appropriate placement for H.S. in the view of

his Child Family Team.2

     In January 2017, H.S. moved from his residential care

facility to a resource home.   Eleven months later, H.S.'s

resource family adopted him.

     In these consolidated cases, H.S.'s counsel in the

commitment proceeding appeals from an August 4, 2015 Family Part

order denying his request to vacate a June 26, 2015 consent

order declaring that H.S. not be moved from St. Clare's until

further order of the court.    Counsel also appeals from the

commitment court's August 17, 2015 order continuing H.S. on CEPP

status through a review hearing on August 28.   His main

contention is that "the Family Part improperly interfered with

the jurisdiction of the Civil Commitment Court" by entering the

June 26 consent order, thereby unlawfully prolonging H.S.'s

confinement in a psychiatric hospital on CEPP status in

violation of the constitutions of the United States and the

State of New Jersey and State law.   H.S.'s counsel also argues



2
   "The CFT [Child Family Team] is the mechanism by which all
assessment and planning for a youth and their family are
accomplished. It drives all care management activities" by New
Jersey's Department of Children and Families, Division of
Children's System of Care. Allison Blake, Care Management
Organizational Policy Manual - New Jersey Department of Children
and Families, 40 (2017).

                                 4                           A-0135-15T2
the "Civil Commitment Court propounded these violations by its

continued deference to the Family Part."     He asks that we

reverse both orders and "provide guidance as the proper

procedure in the future."

    The State and County Counsel argue H.S.'s adoption, along

with his CEPP status having long ago ended, make clear there is

no effective relief we can render in these matters and urge us

to dismiss the cases as moot.    The Law Guardian, although

submitting a brief taking no position on the appeals, advised us

at oral argument that the choices the judges made in this

difficult matter benefitted H.S. and drove the case toward its

successful conclusion, the boy's adoption.

    Because we have no criticism of the conscientious and

thoughtful work of Judge Berdote Byrne and Judge Paparazzo, and

the unusual circumstances of these cases make them poor vehicles

for the general guidance in future matters appellant seeks, we

dismiss the cases as moot.

    We add only the following.       H.S.'s admission to the child

crisis unit in April 2015 was his third in three months.       The

six-year-old had been physically abused by both his parents.

His father was in jail on child endangerment charges.      He bit

and threatened to kill his foster parents and a therapist,

punched one teacher and was spitting on and hitting another.         He

                                 5                             A-0135-15T2
tried to kick and break a glass door in the Emergency Room.    The

psychiatrist at St. Clare's diagnosed him with intermittent

explosive disorder, attention deficit hyperactivity disorder and

oppositional defiant disorder.

    All of the lawyers, the many professionals involved in

H.S.'s care and certainly the judges were all acutely aware and

concerned about the length of H.S.'s continuation on CEPP status

in the children's crisis intervention unit at St. Clare's.     All

were aware of his dependency on the unit and its potential

adverse consequences for his improvement.   Judge Berdote Byrne

entered an order two weeks after H.S.'s admission that he be

placed in the residential program provided by Children's Aid and

Family Services by April 24 and if that was not possible, that

the Division report on his wait list status every forty-eight

hours.

    When DCPP advised Judge Berdote Byrne that another child

who had been hospitalized in an out-of-state facility for a

longer period had "bumped" H.S., delaying his placement in the

Children's Aid and Family Services program until August, it also

advised if H.S. were moved from St. Clare's, he would "lose

priority status and the length of time he will have to wait for

appropriate placement will also be extended."   The Division



                                 6                        A-0135-15T2
reported the Care Management Organization responsible for

services to H.S. advised there were no other placement options.

    That development prompted the judge to convene the deputy

attorney general representing the State, counsel for H.S.'s

parents, the Law Guardian, representatives of the Division and

the Department of Children and Families' Division of Children's

System of Care, the Division's expert and a lawyer from the

Public Defender's Division of Mental Health Advocacy

representing H.S. to agree on a plan for H.S.   The Division's

expert reiterated her opinion, recapped in a subsequent letter

to the court, that H.S. required a residential placement for his

own safety and that of others, but that he was "so emotionally

fragile; placing him in a temporary setting and then moving him

would be contraindicated."

    That proceeding was apparently not transcribed, but the Law

Guardian has provided us her certification averring that "[a]ll

of the participants at the meeting objected to H.S. being moved

to either another hospital or to a resource home."   That

obviously included H.S.'s lawyer from the Division of Mental

Health Advocacy.   The same lawyer the week before, at a hearing

before Judge Paparazzo that was transcribed, expressed her

strong objection to H.S. being moved to another hospital,

specifically Trinitas, saying "I would rather have him wait

                                7                           A-0135-15T2
here."   It was that consensus that resulted in the consent order

of June 26 that H.S. would not be moved from St. Clare's "until

further order of the court."

    As late as mid-July, H.S.'s treating psychiatrist at St.

Clare's was still expressing the same recommendation to Judge

Paparazzo, that H.S. should not be moved to an interim

placement, that foster care or a community setting was not

appropriate and "sending him to a place which doesn't have a

structured clinical setting is like setting him up for failure.

And re-hospitalizing him."

    When representatives of the Division of Children's System

of Care advised the judges in August that the Rutgers Children's

Transitional Residence might be suitable for H.S., both judges

entered orders providing that H.S. should be discharged from St.

Clare's upon a bed becoming available at either the Children's

Aid and Family Services program or the Rutgers Children's

Transitional Residence program on forty-eight hours' notice to

both courts and all parties.   As a bed at the Rutgers program

did not become available until September, it is clear to us that

neither of the orders H.S.'s counsel appeals from in any way

prolonged his confinement at St. Clare's.

    We categorically disagree with appellant's contention that

the Family Part has no role in a case where a child in a pending

                                8                           A-0135-15T2
guardianship action is on CEPP status and return to the child's

parents was "out of the question."   Both the Family Part judge

and the Civil Commitment judge had distinct roles and well-

defined responsibilities here.   The judges communicated

throughout the process and took pains to ensure that one another

and all parties were apprised of proceedings in both courts.      As

we noted at the outset of this opinion, we find nothing to

criticize in their respectful and conscientious discharge of

their responsibilities in this difficult matter.

    As for guidance for future cases, we note the circumstances

here were unusual, and guidance is better provided in the

context of a live controversy where the issues are more sharply

presented.   An application for interlocutory review under R.

2:2-3(b) is, of course, always available to any party when

circumstances necessitate emergent relief.

    Appeals dismissed as moot.




                                 9                          A-0135-15T2